Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID-STATE ELECTROLYTE AND METHOD OF MANUFACTURE THEREOF

Examiner: Adam Arciero	SN: 16/224,968	Art Unit: 1727	November 3, 2022

DETAILED ACTION
The Application filed on November 04, 2021 has been received. Claims 21-36 are currently pending and have been fully considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Solid State Electrolyte Film”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. (US 2015/0200420 A1; as found in IDS dated 11/04/2021) in view of Schwanz et al. (US 2016/0133990 A1; as found in IDS dated 11/04/2021).
As to Claims 21-22 and 33-34, Holme et al. discloses a solid-state electrolyte for use as an electrolyte (separator positioned between the anode and cathode) in a lithium battery comprising LiaAldLabZrcMe”eOf; wherein 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13, which overlaps with the claimed material (Abstract and paragraphs [0144]). Holme et al. further discloses the thickness of the solid electrolyte layer to be about 10 nm to about 250 microns, which overlaps with the claimed invention (paragraph [0289] and [0485]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte material to read on the claimed material and to modify the thickness of the electrolyte to fall within the claimed range because Holme et al. teaches that the electrolyte and electrodes have an improved interfacial contact (paragraph [0322]). Holme et al. does not specifically wherein the solid electrolyte film is cubic.
However, Schwanz et al. teaches of providing a cubic LLZO solid-state electrolyte (paragraphs [0023] and [0038]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the solid electrolyte film of Holme et al. to comprise a cubic solid-state electrolyte because Schwanz et al. teaches that an electrolyte with superior ionic conductivity can be provided (Abstract).
As to Claims 23-29, Holme et al. discloses a method for making a solid-state electrolyte as the present invention, comprising LiaAldLabZrcMe”eOf; wherein 5<a<7.7; 2<b<4; 0<c≤2.5; 0≤d<2; 0≤e<2, 10<f<13 and Me” is a metal selected from Nb, Ta, V, W, Mo, or Sb (paragraphs [0144]). Holme et al. discloses the method steps of providing a metal substrate ([0213], [0485]-[0486]); providing on the substrate, a precursor solution comprising precursors of lithium lanthanum, aluminum, and zirconium dissolved in a solvent such as ethanol (C1-C6 alcohol with the claimed boiling point in claim 3) (paragraphs [0297] and [0485]-[0486]); followed by heat-treating the precursor and substrate to temperatures of 400-900 ºC (paragraph [0388]). It is the position of the Office that the electrolyte of modified Holme et al. comprises the claimed cubic electrolyte compound, tetragonal electrolyte compound and amorphous electrolyte compound in the claimed amounts given that the method steps and materials used in the claimed invention and the prior art are very similar. See MPEP 2112.
As to Claim 30, Holme et al. discloses wherein the film has a porosity less than 10% (paragraph [0207]).
As to Claim 31, Holme et al. discloses wherein the surface roughness of the film is less than 5 microns (paragraph [0247]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the surface roughness of the electrolyte to fall within the claimed ranges because Holme et al. teaches that the electrolyte and electrodes have an improved interfacial contact (paragraph [0322]).
As to Claim 32, Holme discloses wherein the electrolyte is designed so as to minimize defects such that the electrolyte is suitable for lithium batteries (paragraph [0006]). Holme recognizes that the defects of the electrolyte are a result-effective variable that can be controlled so that the material can be suitable for use in a lithium battery. The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterizes as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the defects of the electrolyte to fall within the claimed ranges because Holme et al. teaches that the electrolyte and electrodes have an improved interfacial contact (paragraph [0322]).
As to Claim 36, Holmes discloses wherein the positive electrode comprises a porous catholyte filled with an ion conductive flowable material (liquid electrolyte) (paragraph [0303])

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. (US 2015/0200420 A1; as found in IDS dated 11/04/2021) in view of Schwanz et al. (US 2016/0133990 A1; as found in IDS dated 11/04/2021) as applied to claims 21-34 and 36 above and in further view of Visco et al. (US 2014/0170465 A1).
As to Claim 35, modified Holme does not specifically disclose the claimed microporous separator.
However, Visco et al. teaches of a lithium battery comprising a microporous separator and a solid electrolyte film comprising a lithium ion conducting oxide having a garnet like structure (paragraphs [0040, 0050 and 0056]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery of modified Holme to comprise a microporous membrane with the solid electrolyte film because Visco teaches that such structures have high ionic conductivity and do not depend off of liquid electrolytes for the ionically conductive properties (paragraph [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727